Citation Nr: 1447675	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-47 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  This matter is currently under the jurisdiction of the RO in Atlanta, Georgia.  

In August 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO in Atlanta, Georgia; a transcript of that hearing is of record.  

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in June 1992, the RO determined that service connection for a left knee disorder was not warranted.  

2.  Evidence added to the record since the final June 1992 denial is not duplicative, cumulative, or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disorder.  


CONCLUSIONS OF LAW

1.  The June 1992 rating decision that denied service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is reopening the claim for service connection for a left knee disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II. New and Material Evidence Claim

The Veteran contends that he currently has a left knee disorder as the result of service, which developed due to performing physical fitness activities, such as jogging, prior to his discharge.  (August 2014 Board hearing).  

Service treatment records generally document occasional treatment for the left knee prior to discharge, including a February 1992 consultation that showed a normal knee X-ray.  The Veteran complained of pain in the medial aspect of his left knee.  The Veteran was cleared for separation from service, following various medical consultations regarding the knee.  

In a June 1992 rating decision, the RO denied service connection for a left knee disorder.  It found that although the Veteran had been treated for the claimed condition in service, the service treatment records did not show a residual disability to warrant service connection.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  The Veteran did not file an application for review on appeal within one year of the decision.  Therefore, such decision is final.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as the RO received no evidence pertaining to this claim prior to the expiration of the appeal period stemming from the June 1992 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367   (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thereafter, the RO received the Veteran's petition to reopen the claim in February 2007.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the February 2007 claim, the RO obtained private medical records from the Macon Orthopaedic and Hand Center.  A November 2006 record documents that the Veteran received treatment following an October 2006 knee twisting injury.  In the October 2008 notice of disagreement, the Veteran contended that he injured his
knee in October 2006 because the knee had been weakened in the military.  During his August 2014 Board hearing, the Veteran also provided lay evidence regarding in-service complaints of, or treatment for, the left knee.

The Board concludes that the October 2006 treatment record and the Veteran's contention set forth in the notice of disagreement constitute evidence of the presence of a current disability, which was a basis for the previous denial.  The additional evidence relates to an unestablished fact necessary to substantiate the service connection claim, and raises a reasonable possibility of substantiating the claim when considered with the old evidence.  Accordingly, the claim for service connection for a left knee disorder is reopened. 


ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder, the appeal to this extent, is granted.


REMAND

The Board finds that the Veteran should be afforded a VA examination and nexus opinion to substantiate the claim.  Also, the record reflects that there are outstanding private treatment records. 


Accordingly, the case is REMANDED for the following action:

1.  Under take appropriate efforts to associate with the file treatment records from Dr. A. that the Veteran submitted at the August 2014 Board hearing (See Transcript page 3).  

2.  Thereafter, schedule the Veteran for an appropriate examination to determine if the Veteran has a left knee disability due to service.  The file must be made available to and be reviewed by the examiner.  All appropriate test and studies should be accomplished and all clinical findings should be reported in detail.  The examiner should address the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability is etiologically related to symptomatology noted in service.  The Veteran contends that his current left knee disability is related to service and that the October 2006 knee twisting injury occurred because his knee was weakened in the military.  

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


